Citation Nr: 1420905	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  05-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right patellofemoral pain syndrome and right ankle sprain with tendonitis.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right patellofemoral pain syndrome and right ankle sprain with tendonitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.  He also had additional Naval Reserve service and had periods of active duty for training in 1977 and 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO, which denied entitlement to service connection for a back disorder and a right hip disorder.

In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2009, the Board denied the Veteran's claim of entitlement to service connection for a back disorder and a right hip disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In February 2012, the Court issued a single judge memorandum decision vacating the June 2009 decision and remanding the matters for further development; the Board subsequently remanded the matter in August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appeal must be returned to the examiner who provided the January 2014 examination report for an addendum, as the examiner (a) made a potentially incorrect determination of one aspect of the Veteran's factual history, and (b) provided inadequate rationales in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

Specifically, with regard to the factual determination, the examiner interpreted an October 27, 1977 report to suggest that the Veteran claimed at that time to have fallen into a hole.  Contrary to that finding, the October 1977 report indicates that "while carrying a heavy pack on his back and ascending a steep incline [in August 1977], he suddenly reached the bottom of the slope and loaded [sic] his right knee rather abruptly.  At that time he had immediate onset of right-sided low back pain, hip pain, and right knee pain."  It is unclear whether this distinction would change the opinions entered, however, it must be clear that the factual background is consistent.

Additionally, the opinions regarding whether the spine and/or hip disabilities were caused or aggravated by the service-connected right knee and ankle disabilities is not supported by a sufficient rationale to be probative.  Id.  The examiner failed to indicate whether the spine and hip disabilities were secondary to the knee and ankle disabilities.  Concerning aggravation, there is no discernable rationale in support of the opinion that the spine and/or hip disabilities were not aggravated by the knee and ankle; the examiner merely stated that there was no aggravation (by the knee or the ankle) "since r[ight] knee still [has] not require[d] any surgery/injection."  

Similarly, the rationale for the negative aggravation opinion for the hip disability, being that the Veteran has had to have both hips replaced, rather than just the right hip, is both inadequate generally, and fails to account for the fact that the Veteran has needed two right hip replacements, versus only one on the left, suggesting that the right hip disability has possibly been greater than the left hip disability.  An addendum opinion that is clear and fully supported must be obtained on remand.  

In part it should be noted whether there has been alteration of gait or other symptoms that might relate to hip and back impairment.  If such alteration is not found, that should also be noted.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the January 2014 examinations (or if unavailable to a similarly situated examiner).  The examiner should perform a complete review of the claims file, all relevant records in Virtual VA and VBMS, and the January 2014 examination report, and indicate in the ensuing addendum that such a review occurred.

The examiner is requested to provide an addendum opinion, fully addressing the following questions:

(a)  Is it at least as likely as not (50 percent chance or better) that the claimed back and right hip disorders are related to the service-connected right knee and right ankle disabilities?
  
(b)  If not, then are the claimed back and right hip disorders aggravated (i.e., worsened beyond the natural progression) by the Veteran's service-connected right knee and right ankle disabilities?  

If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all opinions expressed.  This might include a discussion of whether service connected knee and ankle impairment did or did not cause an altered gait, a shift in the pelvis, or other similar findings.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

